DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 has been placed in the record and considered by the examiner.

Claim Objections
Claims 1-10 are objected to because of the following informalities: 
in the first limitation of claim 1, “receiving a packet data convergence protocol protocol data unit (PDCP PDU) associated to a RB with an identity, from the AP, wherein the identity indicates which PDCP entity the PDCP PDU belongs to” should be changed to –receiving, from the AP, a packet data convergence protocol protocol data unit (PDCP PDU) associated to a RB with an identity, wherein the identity indicates which PDCP entity the PDCP PDU belongs to--;
in the last limitation of claim 1, “delivery the PDCP PDU . . .” should be changed to --delivering the PDCP PDU . . . --;
in claim 2, “. . . determining a RB type” should be changed to –. . . determining an RB type--;
in claim 3, “. . . discovery report includes at least a SSID . . .” should be changed to --. . . discovery report includes at least an SSID. . .--;
in the second limitation of claim 4, “receiving a private AP configuration indicating a configuration for a RB type change, wherein the RB type includes a split RB which is transmitted an RB type change, wherein the RB type includes a split RB which is transmitted by resources of both the network and an AP, an assisted RB which is transmitted by a resource of the AP, or a normal RB which is transmitted by a resource of the network--;
in the last limitation of claim 4, “a RB index” should be changed to –an RB index--;
in the first limitation of claim 7, “determining to perform the reordering function” should be changed to --determining to perform a reordering function--;
in claim 8, “. . . wherein the step receiving the PDCP PDU. . .” should be changed to --wherein the step of receiving the PDCP PDU--;
in claim 9, “. . . information of usage of AP resource . . .” should be changed to --information of usage of an AP resource--; and
in claim 10, “period for periodically report” should be changed to –period for periodically reporting--.
	Claims 5-7 are objected to based on being dependent upon claims 1 and 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
claim 1 recites “delivery the PDCP PDU to the corresponding PDCP entity according to the identity.”  There is insufficient antecedent basis for “the corresponding PDCP entity” in the claim.  For purposes of applying prior art, “the corresponding PDCP entity” is interpreted as “a corresponding PDCP entity in the mobile device.”
	Claim 2 recites “transmitting an AP discovery report, mobile device location information, AP measurement report or AP failure report to the network, whereby to assist the network in determining a RB type.  According to at least paragraph [0038] of Applicant’s published application, an eNB in the LTE network determines the RB type based on an AP discovery report, mobile device location information, AP measurement report or AP failure report from the UE.  Thus, it appears that reference to “the network” in claim 2 was intended to refer to the LTE network.  However, claim 1 recites a wireless local area network and a LTE system.  Therefore, it is unclear which network “the network” in claim 2 refers to.  To cure the 112(b) rejection, Examiner recommends amending “the network” to “the base station.”  For purposes of applying prior art, “the network” is interpreted as a base station. 
	Claim 4 recites “receiving a private AP configuration indicating a configuration for a PDCP PDU transmission, from the network; or receiving a private AP configuration indicating a configuration for a RB type change, wherein the RB type includes a split RB which is transmitted by resources of both the network and an AP, an assisted RB which is transmitted by resource of the AP, or a normal RB which is transmitted by resource of the network . . .” In the context of claim 4, it appears that the network should be interpreted as the LTE network as opposed to the WLAN network because the normal RB is transmitted by a resource of the LTE network (see paragraph [0038] of Applicant’s published application).  However, claim 1, from which claim 4 depends, does not recite an LTE network, but rather recites an LTE system.  The only network recited in claim 1 is a wireless local area network.  Thus, in claim 4, it is unclear which network “the network” refers to. To cure the 112(b) rejection, Examiner recommends amending “the 
	Claims 5 and 9, which recite “the network” are rejected under § 112(b) for the same reasons as set forth above for claims 2 and 4.
	Claim 3 is rejected under § 112(b) based on being dependent upon claims 1 and 2.  Claims 6-8 are rejected under § 112(b) based on being dependent upon claims 1 and 4.  Claim 10 is rejected under § 112(b) based on being dependent upon claims 1, 2 and 9.    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujishiro et al. (US PG Pub 2016/0337958 A1, hereinafter “Fujishiro”).
	Regarding claim 1, Fujishiro (cited in Applicant’s IDS filed on 11/17/2020) teaches a method of radio bearer transmission in dual connectivity for a mobile device in a long term evolution (LTE) system, wherein the mobile device is capable of simultaneously connecting to an access point (AP) of a wireless local area network (WLAN) and a base station of the LTE system (¶ [0022] . . . LTE system is coordinated with a wireless local area network (WLAN) system . . .; FIG. 7 illustrating UE in dual connectivity with eNB of LTE system and WLAN AP), the method comprising: receiving a packet data convergence protocol protocol data unit (PDCP PDU) associated to a RB with an identity, from the AP (FIG. 7 illustrating PDCP packet (reads on PDCP PDU) transmitted by PDCP entity 241#3 to WLAN AP wherein the identity indicates which PDCP entity the PDCP PDU belongs to (FIG. 7; ¶¶ [0062] – [0067] illustrate and disclose that both the eNB and the UE have a separate PDCP entity corresponding to each bearer (i.e. in the eNB PDCP entity 241#1 corresponds to bearer#1, PDCP entity 241#2 corresponds to bearer #2, and PDCP entity 241#2 corresponds to bearer #2; in the UE PDCP entity 162#1 corresponds to bearer #1, PDCP entity 162#2 corresponds to bearer #2, and PDCP entity 162#3 corresponds to bearer #3.  Thus, adding the bearer ID to the PDCP packet indicates which PDCP entity the PDCP PDU belongs to.); removing the identity of the PDCP PDU (FIG. 7 block 166 de=capsuling from IP packet; ¶ [0067]); and delivery the PDCP PDU to the corresponding PDCP entity according to the identity (FIG. 7 illustrating delivery from block 166 to PDCP entity 163#3; see also ¶ [0067]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over by Fujishiro, in view of Gupta et al. (US PG Pub 2013/0083661 A1, hereinafter “Gupta”).
	Regarding claim 2, Fujishiro does not teach transmitting an AP discovery report, mobile device location information, AP measurement report or AP failure report to the network, whereby to assist the network in determining a RB type.	
	In analogous art, Gupta (cited in Applicant’s IDS filed on 11/17/2020) teaches transmitting an AP discovery report, mobile device location information, AP measurement report (FIG. 5 steps 5-7; ¶ [0120] – [0123] disclose that the UE takes measurements of access points in the RRC_WLAN_Configuration  Request message received from the eNB and sends the measurements to the eNB.  The measurements are for assessing the feasibility of offloading data from WWAN to WLAN) or AP failure report to the network, whereby to assist the network in determining a RB type (¶ [0120] – [0123] because the information is used to determine the feasibility of offloading to WLAN, the information assists the network in determining whether to implement a WLAN bearer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Fujishiro in order to implement the teaching of Gupta.  One would have been motivated to do so in order to provide the base station with 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Fujishiro, in view of Gupta, and further in view of Jung (US PG Pub 2017/0353914 A1, hereinafter “Jung”).
	Regarding claim 3, the combination of Fujishiro and Gupta does not teach wherein the AP discovery report includes at least a SSID and/or BSSID of an AP selected by the mobile device, MAC address of the mobile device, signal quality corresponding to a selected AP and/or mobile device class.
	In analogous art, Jung (cited in Applicant’s IDS filed on 11/17/2020) teaches wherein the AP discovery report includes at least a SSID and/or BSSID of an AP selected by the mobile device (FIG. 5 steps S520, S525 and S530; ¶ [0063] discloses that a terminal 515 connected to an AP  acquires and records The SSID and BSSID of the AP and transmits this information to the base station 505), MAC address of the mobile device (¶ [0068] discloses that the terminal reports its MAC address to the base station), signal quality corresponding to a selected AP (¶ [0063] discloses that the terminal reports information on a signal strength  of a selected AP) and/or mobile device class.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro and Gupta to implement the teachings of Jung.  One would have been motivated to do so in order for a base station to consider user preferences in selecting a method for communicating data to a mobile terminal, thereby increasing user satisfaction.  (Jung ¶ [0010]).

Claims 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over by Fujishiro, in view of Kanugovi et al. (US PG Pub 2016/0174107 A1, hereinafter “Kanugovi”).
Regarding claim 4, Fujishiro does not teach receiving a private AP configuration indicating a configuration for a PDCP PDU transmission, from the network; or receiving a private AP configuration indicating a configuration for a RB type change, wherein the RB type includes a split RB which is transmitted by resources of both the network and an AP, an assisted RB which is transmitted by resource of the AP, or a normal RB which is transmitted by resource of the network; or receiving a private AP configuration indicating a configuration with a RB index to be released.
	In analogous art, Kanugovi (cited in Applicant’s IDS filed on 11/17/2020) teaches receiving a private AP configuration indicating a configuration for a PDCP PDU transmission, from the network (FIG. 3 S318, S320, S324; ¶ [0069] The AP addition request message requests that the WiFi AP 120 add the WiFi MAC address of the UE 1 to the list of UEs allowed to access the special SSID associated with the aggregated LTE and WiFi links; [0074] – [0078] the eNB 1050 initiates reconfiguration of the RRC connections at the UE 1 by sending a RRC connection reconfiguration message (RRCConnectionReconfiguration) to the UE 1 at step S324. RRCConnectionReconfiguration includes the SSID {i.e., special SSID} of the WiFi AP 120, and instructs the UE 1 to reconfigure its RRC connections by connecting to the SSID of the WiFi AP 120 identified in the RRCConnectionReconfiguration); once the UE 1 has established the WiFi link 122 with the WiFi AP 120 in accordance with the method shown, for example, in FIG. 3, the eNB 1050 may offload downlink PDCP packets from the LTE link 1054 by directing at least some downlink PDCP packets for delivery over the WiFi link 122 for transmission to the UE 1 {interpreted as transmission of special SSID to UE to establish link with WiFi AP using special SSID so that eNB may offload downlink PDCP packets to be sent to UE via the Wi-Fi AP reads on receiving a private AP configuration indicating a configuration for PDCP PDU from the network}). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro to implement the teachings of 

	Regarding claim 6, Fujishiro does not teach wherein the private AP configuration includes at least one of a private SSID, central frequency and/or bandwidth for the mobile device, security information for association, IP address of the mobile device and time pattern.
	Examiner notes that this claim is interpreted as reciting that the private AP configuration includes at least one of: (1) a private SSID, (2) central frequency, (3) bandwidth for the mobile device, (4) security information for association, (5) IP address of the mobile device and (6) time pattern.
	So interpreted, Kanugovi teaches wherein the private AP configuration includes at least one of (1) a private SSID ([0069] special SSID associated with the aggregated LTE and WiFi links).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro and Kanugovi to implement the further teaching of Kanugovi.  One would have been motivated to do so in order to integrate LTE and Wi-Fi radio accesses to ensure more predictable and controlled WiFi performance.  (Kanugovi ¶ [0003]).

	Regarding claim 8, Fujishiro does not teach wherein the step receiving the PDCP PDU associated to the RB with the identity from the AP comprises receiving the PDCP PDU with the identity according to the configuration for the PDCP PDU transmission in the received private AP configuration.
	In analogous art, Kanugovi teaches receiving the PDCP PDU . . . according to the configuration for the PDCP PDU transmission in the received private AP configuration {i.e., special SSID} of the WiFi AP 120, and instructs the UE 1 to reconfigure its RRC connections by connecting to the SSID of the WiFi AP 120 identified in the RRCConnectionReconfiguration); once the UE 1 has established the WiFi link 122 with the WiFi AP 120 in accordance with the method shown, for example, in FIG. 3, the eNB 1050 may offload downlink PDCP packets from the LTE link 1054 by directing at least some downlink PDCP packets for delivery over the WiFi link 122 for transmission to the UE 1 {interpreted as reception of special SSID/private configuration by the UE to establish link with WiFi AP using special SSID so that eNB may offload downlink PDCP packets to be sent to UE via the Wi-Fi AP reads on receiving the PDCP PDU . . . according to the configuration for the PDCP PDU transmission in the received private AP configuration}). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro and Kanugovi to implement the further teaching of Kanugovi.  One would have been motivated to do so in order to integrate LTE and Wi-Fi radio accesses to ensure more predictable and controlled WiFi performance.  (Kanugovi ¶ [0003]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over by Fujishiro, in view of Kanugovi, and further in view of Blankenship et al. (US PG Pub 2015/0043435 A1, hereinafter “Blankenship”).
	Regarding claim 5, the combination of Fujishiro and Kanugovi does not teach transmitting a PDCP status report for a PDCP PDU retransmission, to the network.
transmitting a PDCP status report for a PDCP PDU retransmission, to the network (¶¶ [0244] – [0245], [0250] discloses that the macro eNB uses the status report from the UE that identifies the successfully received PDCP PDUs (and thereby identifies unsuccessfully received PDCP PDUs by omission) to retransmit the undelivered PDCP PDUs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro and Kanugovi to implement the teaching of Blankenship. One would have been motivated to do so in order to ensure that PDCP PDUs that were not received by the UE are retransmitted, thereby improving the quality of data transmitted to the device.  (Blankenship ¶¶ [0250]).
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over by Fujishiro, in view of Kanugovi, and further in view of Kim et al. (US PG Pub 2015/0271726 A1, hereinafter “Kim”).
	Regarding claim 7, the combination of Fujishiro and Kanugovi does not teach determining to perform the reordering function when the RB type change indication indicates the RB type is the split RB; or determining not to perform the reordering function when the RB type change indication indicates the RB type is the assisted RB; or determining not to perform the reordering function when the RB type change indication indicates the RB type is the normal RB.
	In analogous art, Kim teaches determining to perform the reordering function when the RB type change indication indicates the RB type is the split RB (¶ [0171] a SplitBearerSupport IE indicating whether the terminal supports a multi-bearer {interpreted as a multibearer corresponds to a split bearer}; ¶ [0277], Table 10 discloses the a terminal receives a RRC connection reconfiguration message indicating bearer that is changed from MCG bearer to a multi-bearer (i.e. split bearer).  In response, the UE initiates a PDCP reordering operation.)
.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro, in view of Gupta, and further in view of Teyeb et al. (US PG Pub 2017/0257816 A1, hereinafter “Teyeb”).
	Regarding claim 9, the combination of Fujishiro and Gupta does not explicitly teach receiving an AP failure report configuration for gathering information of usage of AP resource, from the network.
	In analogous art, Teyeb (cited in Applicant’s IDS filed on 11/17/2020) teaches receiving an AP failure report configuration for gathering information of usage of AP resource, from the network (¶¶ [0136], [0106]   {interpreted as RAN sends to UE measurement report configuration which encompasses reporting failure events such as failure to connect to AP due to load conditions of AP (which reads on usage of AP resource)}).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro and Gupta to implement the teachings of Teyeb.  One would have been motivated to do so in order to prevent service interruptions and unnecessary signaling of user equipment and networks when offloading between different cells such a 3GPP RAN and WLAN (Teyeb ¶ [0013]).

	Regarding claim 10, Fujishiro does not teach wherein the AP failure report configuration includes at least one of throughput, a measurement type, threshold for event triggered report, period for periodically report, a number of attempts to connect with the AP, and a timer of attempts to connect with the AP.
	In analogous art, Teyeb teaches wherein the AP failure report configuration includes at least one of throughput, a measurement type (¶ [0136] target WLAN(s) to be measured, e.g. specific identities such as SSIDs/BSSIDs/HESSIDs or more general information like operating frequencies {specific WLANs to be measured or operating frequencies reads on measurement type) , threshold for event triggered report (¶ [0136] . . . thresholds for triggering measurement reports, e.g. when WLAN signal becomes better/worse than a certain threshold, WLAN signal becomes better/worse than a certain threshold and 3GPP signal becomes worse/better than another threshold) period for periodically report, a number of attempts to connect with the AP, and a timer of attempts to connect with the AP.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro, Gupta and Teyeb to implement the further teachings of Teyeb.  One would have been motivated to do so in order to prevent service interruptions and unnecessary signaling of user equipment and networks when offloading between different cells such a 3GPP RAN and WLAN (Teyeb ¶ [0013]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413